Filed 4/19/22 Chow v. Leyba CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


LINDSEY CHOW,                                              B307432

         Plaintiff and                                     (Los Angeles County
         Appellant,                                        Super. Ct. No. BC648838)

         v.

MA LEYBA et al.,

         Defendants and
         Respondents.

         APPEAL from a judgment of the Superior Court of
Los Angeles County, Monica Bachner, Judge. Affirmed.
         Lindsey Chow, in pro. per., for Plaintiff and Appellant.
         William Chow, in pro. per., for Defendant and Respondent.
         La Follette, Johnson, DeHaas, Fesler & Ames, Janee M.
Tomlinson and David J. Ozeran for Defendants and Respondents.
                                   _____________________
      Henry Chow was brought to the emergency room at
St. Vincent Medical Center on October 31, 2015, where he was
treated and then admitted to the hospital. He died on
November 6, 2015, one day after his son, William Chow, agreed to
make his father a DNR (do not resuscitate) patient. On
January 31, 2017 Susan Chan Chow, Henry Chow’s wife, and
Lindsey Chow,1 his daughter, filed this wrongful death and
survival action, alleging medical negligence and related tort
claims. Ultimately, following a series of demurrers and amended
pleadings, as well as Susan’s death, the trial court granted
St. Vincent’s motion for summary judgment and entered
judgment in favor of St. Vincent finding Lindsey, who was
representing herself, had failed to demonstrate a triable issue of
fact whether St. Vincent had failed to meet the standard of care
in treating Henry or St. Vincent’s care was the cause of Henry’s
injury or death. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Henry Chow’s Hospitalization and Death
      Henry, 77 years old, was brought to the St. Vincent
emergency room on October 31, 2015 complaining of shortness of
breath and chest pain.2 He was given an electrocardiogram and
intubated for respiratory distress. After intubation Henry
experienced severe bradycardia and suffered cardiac arrest. He

1      We hereafter refer to members of the Chow family by their
first names to avoid repetition.
2     Our description of Henry’s hospitalization and the events
preceding his death is based on St. Vincent’s separate statement
of undisputed material facts in support of its motion for summary
judgment. None of these facts was disputed in Lindsey’s separate
statement in opposition to the motion.



                                2
was revived through administration of cardiopulmonary
resuscitation (CPR). Henry was then transferred to a
catheterization laboratory where an intra-aortic balloon catheter
was inserted and angioplasty attempted.
       The catheterization laboratory determined Henry had
“[s]evere multiple vessel coronary artery disease,” and his
medical history showed diabetes, acute kidney failure, acute
respiratory failure and aspiration pneumonia. A preliminary
cardiac consultation performed on October 31, 2015 concluded
Henry’s prognosis was “very poor”: “Mr. Chow has had [a]
massive myocardial infarction. He has multivessel heavily
calcified coronary stenosis and is presently in cardiogenic shock.”
Henry was transferred to the intensive care unit, where he
remained until his death on November 6, 2015. During that time
he was seen by a variety of medical specialists, including
nephrology, cardiology, pulmonology and infectious disease
physicians.
       On November 5, 2015 an emergency “code blue” was called
for Henry. CPR was again administered, and he was given
three rounds of epinephrine. Henry regained a weak pulse. He
was returned to a ventilator and treated once more with
vasopressors. Following the code blue, Dr. Tao Nguyen, the
hospitalist who had responded, discussed Henry’s situation with
William. William agreed to make Henry a DNR patient and
signed the appropriate form. The DNR order instructed health
care providers to allow a natural death and provide a comfort-
focused treatment. Henry died on November 6, 2015. The final
diagnosis was acute myocardial infarction, cardiogenic shock,
acute kidney injury, diabetes mellitus, acute diastolic heart
failure, aspiration pneumonia and sepsis.




                                 3
      2. Lindsey’s Lawsuit
       Lindsey and Susan, representing themselves, filed their
original complaint on January 31, 2017, asserting causes of
action for wrongful death, medical malpractice, negligence,
“survival” (a claim under Code of Civil Procedure section 377.30
for damages suffered by Henry before his death) and false
imprisonment arising from Henry’s hospitalization and death.
Their principal allegation was that care had been improperly
withdrawn from Henry, who was allowed to die. Lindsey and
Susan named as defendants Ma Leyba, a nurse who provided
care for Henry; Dr. Nguyen; St. Vincent; and Verity Health
System of California, a nonprofit health care organization that
operated St. Vincent, among other hospitals.
       After demurrers by the defendants to some, but not all, of
the causes of action were sustained with leave to amend, Lindsey
and Susan filed a first amended complaint, which added
additional causes of action for elder abuse and intentional and
negligent infliction of emotional distress. St. Vincent, Verity
Health and Leyba’s demurrers to the negligence and survival
causes of action were sustained without leave to amend. The
elder abuse and intentional infliction of emotional distress causes
of action were struck as improperly added without leave of court.
Demurrers to other causes of action were sustained with leave to
amend.
       The second amended complaint alleged causes of action for
wrongful death, medical malpractice, negligent infliction of
emotional distress and false imprisonment. St. Vincent, Verity
Health and Leyba’s demurrers to the cause of action for false
imprisonment were sustained without leave to amend.




                                 4
Demurrers to other causes of action were once again sustained
with leave to amend.
       On January 31, 2018 Lindsey and Susan moved for leave to
amend their complaint to include a claim for punitive damages
and new causes of action for medical battery, malfeasance and
violation of informed consent. The court denied the motion.
       On February 16, 2018 Lindsey and Susan filed
amendments to their pleading naming eight physicians and
nurses in place of Doe defendants, and on February 23, 2018 filed
a third amended complaint alleging causes of action for wrongful
death, medical malpractice, negligent infliction of emotional
distress, false imprisonment and survival. New demurrers and
motions to strike were filed. The court struck the false
imprisonment cause of action against St. Vincent, Verity Health
and Leyba. To the extent other demurrers were sustained,
Lindsey and Susan were given leave to amend.
       On March 23, 2018 Lindsey and Susan named William as a
nominal defendant in place of Doe 9.
       On May 29, 2018 Lindsey and Susan filed a fourth
amended complaint (the operative pleading) with four causes of
action: wrongful death, medical malpractice, negligent infliction
of emotional distress and survival. St. Vincent demurred to the
cause of action for negligent infliction of emotional distress. The
other defendants demurred to all the causes of action. All
defendants moved to strike the causes of action for medical
malpractice and survival on the ground Susan, Henry’s successor
in interest, could not maintain those causes of action in propria
persona. While the demurrers and motions to strike were
pending, Lindsey and Susan moved for leave to file a fifth
amended complaint to add a number of new causes of action,




                                 5
including intentional torts and violation of religious freedom.
The court denied the motion.
       On June 17, 2019, following Susan’s death several months
earlier, Lindsey moved to substitute herself as Henry’s successor
in interest.3 The defendants opposed the motion, arguing a self-
represented party who is not an attorney cannot appear as
successor in interest and could not maintain Henry’s survival and
medical malpractice causes of action. The motion was denied
without prejudice on July 22, 2019 (permitting the substitution if
Lindsey retained an attorney).
       Following argument the trial court sustained St. Vincent’s
demurrer to the cause of action for negligent infliction of
emotional distress with leave to amend as to Lindsey and without
leave to amend as to Susan. St. Vincent’s motion to strike the
claim for punitive damages was granted. St. Vincent’s motion to
strike the medical malpractice and survival causes of action
based on Lindsay’s self-represented status was denied on the
ground she still had the option of retaining counsel to pursue
those claims on Henry’s behalf. The demurrers of all other
defendants as to all causes of action were sustained without leave
to amend. Lindsey elected not to further amend.


3     The lawsuit was stayed between September 10, 2018 and
July 19, 2019 as a result of bankruptcy proceedings involving
St. Vincent and Verity Health. Granting relief from the
automatic stay, the bankruptcy court stated, “The State Court is
the forum best suited to adjudicate Movants’ claims, which all
arise under non-bankruptcy law. Further, the State Court is
already intimately acquainted with this matter, having ruled
upon multiple Demurrers and Motions to Strike filed by the
Debtors.”



                                6
       On November 26, 2019 St. Vincent, the only defendant still
in the lawsuit, filed its answer to the fourth amended complaint,
responding to the remaining causes of action for wrongful death,
medical malpractice and survival. (The answer noted the causes
of action for negligent infliction of emotional distress and false
imprisonment, alleged in the fourth amended complaint, had
been dismissed by the court.)
      3. St. Vincent’s Motion for Summary Judgment
      St. Vincent moved for summary judgment on January 29,
2020, contending the medical care and treatment provided Henry
met the standard of care and did not cause injury to him or his
death. St. Vincent submitted with its motion the declaration of
Andrew Wachtel, M.D., a board certified physician in internal
medicine and pulmonary disease.
      Dr. Wachtel explained he had reviewed Henry’s medical
records from St. Vincent beginning with Henry’s arrival at the
hospital on October 31, 2015 and opined the care and treatment
Henry received in the emergency room met the standard of care:
“The medical issues he presented with were properly and timely
addressed, and proper medical interventions were undertaken.
Furthermore, no act or omission on the part of hospital personnel
while Mr. Chow was in the emergency room caused or
contributed to his death on November 6, 2015.” After describing
Henry’s treatment in the catheterization laboratory and the ICU
following his transfer from the emergency room, Dr. Wachtel
further opined that Henry “received extensive and appropriate
care during his stay in the ICU.” Dr. Wachtel then opined that,
following the code blue on November 5, 2015, administration of
CPR, use of epinephrine and placement of Henry back on a
ventilator, “it was apparent that Mr. Chow was going to die, and



                                7
nothing could be done to save him.” “[I]t was appropriate and
within the standard of care,” according to Dr. Wachtel, “for
Dr. Nguyen to issue the DNR order upon obtaining Mr. Chow’s
son’s consent, and for the hospital staff to carry out that order,
which it did appropriately and within the standard of care.”
       Summarizing his views, Dr. Wachtel opined, “[T]he medical
staff at St. Vincent Medical Center met the standard of care in
the medical treatment rendered to the decedent.” In addition, he
declared, “[t]o a reasonable medical probability, no act or
omission on the part of hospital personnel or any medical
provider caused Mr. Chow’s condition to decline or his death.” He
concluded his declaration by stating, “[T]o a reasonable medical
probability, the placing of Mr. Chow on a DNR did not cause his
death, because to a reasonable medical probability, he was going
to die shortly after the November 5, 2015 Code Blue regardless of
whether he was on a DNR or not. In other words, Mr. Chow had
reached the end of his life, and to a reasonable medical
probability further resuscitative efforts were not going to extend
his life.”
       Citing Landeros v. Flood (1976) 17 Cal.3d 399 and Sanchez
v. South Hoover Hospital (1976) 18 Cal.3d 93, St. Vincent argued,
because it had submitted an expert declaration opining that it
had met the standard of care when treating Henry and that to a
reasonable medical probability placing him on a DNR did not
cause his death, it was entitled to summary judgment unless
Lindsey filed an expert declaration in opposition contradicting
that opinion.
       In her opposition papers Lindsey contended St. Vincent
personnel had caused Henry’s death by unlawfully unplugging
his life support without his consent and against his desire, which




                                8
she characterized as murder and euthanasia, as well as elder
abuse. Lindsey submitted her own declaration, stating she was
in Henry’s room on the morning of November 6, 2015 and saw
nurse Leyba sitting 12 to 20 feet away from Henry, not providing
services, while Henry was gasping for air, unable to breathe. The
ventilator was unplugged, the heart monitor removed and all
alarms were turned off. According to Lindsey, her father’s eyes
were full of terror and fear.
      4. The Trial Court’s Ruling
       Before turning to the merits of St. Vincent’s motion, the
trial court overruled Lindsay’s objection to Dr. Wachtel’s expert
witness declaration, explaining, “[I]t appears to be an objection to
his conclusion that ‘no act or omission’ caused the death on the
grounds that such a declaration is not based on personal
knowledge.”4
       Based on Dr. Wachtel’s opinions, the court found
St. Vincent had submitted competent evidence that its medical
personnel had not breached a duty of care or caused Lindsey
damages or Henry’s death, carrying its initial burden on
summary judgment. Lindsey, in contrast, failed to carry her
burden. “Plaintiff failed to submit admissible competent evidence
creating a triable issue of fact as to Defendant’s submitted
evidence that Defendant met the standard of care and that
Defendant’s care of Decedent was not the cause of Decedent’s
injury or death.” Emphasizing that Lindsey did not submit an
expert declaration controverting the opinions of Dr. Wachtel and

4      The court also noted that Lindsey’s objection violated
California Rules of Court, rule 3.1354(b) because it was included
within her opposition memorandum, rather than having been
filed separately.



                                 9
ruling inapplicable the “common knowledge” exception to the
general requirement that expert testimony is needed in medical
malpractice cases, the court found Lindsey’s declaration did not
constitute competent evidence: “Plaintiff’s arguments in
opposition that Defendant’s treatment of Decedent constituted
‘intentional murder’ as opposed to negligence, whether conduct of
Defendant’s staff caused Decedent’s death, and arguments
relating to the DNR order and taking Decedent off the ventilator
are irrelevant to her burden in opposing Defendant’s motion for
summary judgment, for which she must submit expert testimony
in support of her assertions.”
       Judgment was entered in favor of St. Vincent on July 24,
2020. On the same date, but in a separate document, judgment
was entered in favor of Verity Health and various individual
defendants. William was dismissed from the action on July 24,
2020 for failure to prosecute pursuant to Code of Civil Procedure
section 583.240, subdivision (a)(1).
       Lindsey filed a timely notice of appeal, which appears to be
limited to the judgment entered in favor of St. Vincent.
                           DISCUSSION
      1. Standard of Review
       A motion for summary judgment is properly granted only
when “all the papers submitted show that there is no triable
issue as to any material fact and that the moving party is entitled
to a judgment as a matter of law.” (Code Civ. Proc., § 437c,
subd. (c).) A defendant may bring a motion on the ground the
plaintiff cannot prove one of the required elements of the case or
there is a complete defense to the action. (Code of Civ. Proc.,
§ 437c, subds. (o)(1), (2) & (p)(2); Aguilar v. Atlantic Richfield Co.
(2001) 25 Cal.4th 826, 849.)



                                 10
       To carry its initial burden when the motion is directed to
the plaintiff’s case rather than an affirmative defense, the
defendant must present evidence that either negates an element
of the plaintiff’s cause of action or shows that the plaintiff does
not possess, and cannot reasonably obtain, evidence necessary to
establish at least one element of the cause of action. (Aguilar v.
Atlantic Richfield Co., supra, 25 Cal.4th at pp. 853-854.) Only
after the defendant carries that initial burden does the burden
shift to the plaintiff “to show that a triable issue of one or more
material facts exists as to the cause of action or a defense
thereto.” (Code Civ. Proc., § 437c, subd. (p)(2).)
       We review a grant of summary judgment de novo (Samara
v. Matar (2018) 5 Cal.5th 322, 338) and, viewing the evidence in
the light most favorable to the nonmoving party (Regents of
University of California v. Superior Court (2018) 4 Cal.5th 607,
618), decide independently whether the facts not subject to
triable dispute warrant judgment for the moving party as a
matter of law. (Hampton v. County of San Diego (2015)
62 Cal.4th 340, 347; Schachter v. Citigroup, Inc. (2009) 47 Cal.4th
610, 618.)
       2. Medical Negligence and the Need for Expert Testimony
       “Generally, ‘negligence’ is the failure to exercise the care a
reasonable person would exercise under the circumstances.
[Citation.] Medical negligence is one type of negligence, to which
general negligence principles apply.” (Massey v. Mercy Medical
Center Redding (2009) 180 Cal.App.4th 690, 694.) “The elements
of a medical malpractice claim are: ‘“‘(1) the duty of the
professional to use such skill, prudence, and diligence as other
members of his profession commonly possess and exercise;
(2) a breach of that duty; (3) a proximate causal connection




                                 11
between the negligent conduct and the resulting injury; and
(4) actual loss or damage resulting from the professional’s
negligence.’”’” (Avivi v. Centro Medico Urgente Medical Center
(2008) 159 Cal.App.4th 463, 468, fn. 2.) “Both the standard of
care and [a defendant’s] breach must normally be established by
expert testimony in a medical malpractice case.” (Id. at p. 467.)
       “Because the standard of care in a medical malpractice case
is a matter ‘peculiarly within the knowledge of experts’ [citation],
expert testimony is required to ‘prove or disprove that the
defendant performed in accordance with the standard prevailing
of care’ unless the negligence is obvious to a layperson.” (Johnson
v. Superior Court (2006) 143 Cal.App.4th 297, 305; accord,
Landeros v. Flood, supra, 17 Cal.3d at p. 410 [“‘[t]he standard of
care against which the acts of a physician are to be measured is a
matter peculiarly within the knowledge of experts; it presents the
basic issue in a malpractice action and can only be proved by
their testimony [citations], unless the conduct required by the
particular circumstances is within the common knowledge of the
layman’”].)5 Similarly, “‘[c]ausation must be proven within a

5      The Supreme Court in Flowers v. Torrance Memorial
Hospital Medical Center (1994) 8 Cal.4th 992, 1001, discussed a
medical malpractice plaintiff’s need for expert testimony to
oppose summary judgment and the obvious-to-a-layperson
(common knowledge) exception to that requirement: “‘“The
standard of care against which the acts of a physician are to be
measured is a matter peculiarly within the knowledge of experts;
it presents the basic issue in a malpractice action and can only be
proved by their testimony [citations], unless the conduct required
by the particular circumstances is within the common knowledge
of the layman.” [Citations.]’ [Citations.] The ‘common
knowledge’ exception is principally limited to situations in which
the plaintiff can invoke the doctrine of res ipsa loquitur, i.e.,


                                12
reasonable medical probability based upon competent expert
testimony.’” (Dumas v. Cooney (1991) 235 Cal.App.3d 1593, 1603;
see Scott v. Rayhrer (2010) 185 Cal.App.4th 1535, 1542 [“[a]s a
general rule, the testimony of an expert witness is required in
every professional negligence case to establish the applicable
standard of care, whether that standard was met or breached by
the defendant, and whether any negligence by the defendant
caused the plaintiff’s damages”]; see also Bromme v. Pavitt (1992)
5 Cal.App.4th 1487, 1492-1493 [“a plaintiff who alleges a


when a layperson ‘is able to say as a matter of common
knowledge and observation that the consequences of professional
treatment were not such as ordinarily would have followed if due
care had been exercised.’ [Citations.] The classic example, of
course, is the X-ray revealing a scalpel left in the patient’s body
following surgery. [Citation.] Otherwise, ‘“expert evidence is
conclusive and cannot be disregarded.”’” (Fn. omitted.)
       Nothing in the trial court record would support a finding
the proper treatment of a DNR patient with Henry’s multiple
problems falls within this common knowledge exception to the
need for expert testimony in a medical malpractice case.
(See Bardessono v. Michels (1970) 3 Cal.3d 780, 792-793 [jury
could rely on common knowledge where alleged malpractice did
not involve a complex procedure, but rather a simple treatment
for commonplace problem where untoward, extremely rare result
occurred]; Davis v. Memorial Hospital (1962) 58 Cal.2d 815, 818
[trial court erred in failing to instruct jury on res ipsa loquitur
when it was matter of common knowledge that procedure is not
ordinarily harmful in the absence of negligence]; see also Curtis
v. Santa Clara Valley Medical Center (2003) 110 Cal.App.4th 796,
801 [“[t]he more complex or unusual the medical process, the
more likely it is that expert testimony will be required to
establish whether or not the injury was the result of
negligence”].)



                                13
statutory cause of action for wrongful death arising from medical
negligence must prove by reasonable medical probability based
on competent expert testimony that a defendant’s acts or
omissions were a substantial factor in bringing about the
decedent’s death”].)
       “‘Whenever the plaintiff claims negligence in the medical
context, the plaintiff must present evidence from an expert that
the defendant breached his or her duty to the plaintiff and that
the breach caused the injury to the plaintiff.’” (Sanchez v. Kern
Emergency Medical Transportation Corp. (2017) 8 Cal.App.5th
146, 153.) A medical malpractice defendant who supports a
summary judgment motion with applicable expert declarations
“‘is entitled to summary judgment unless the plaintiff comes
forward with conflicting expert evidence.’” (Munro v. Regents of
University of California (1989) 215 Cal.App.3d 977, 985.)
     3. Lindsey Failed To Demonstrate a Triable Issue of
        Material Fact as to St. Vincent’s Breach of Duty, an
        Essential Element of Her Causes of Action
      In appellate briefs devoid of any citation to the record
(see generally Cal. Rules of Court, rule 8.204(a)(1)(C) [any
reference to a matter in the record must be supported by a
specific citation]), Lindsey contends the motion for summary
judgment was improperly granted because St. Vincent’s medical
personnel committed a deliberate act of euthanasia (murder)
outside the standard of care. Although we do not question the
depth of Lindsey’s anguish over the death of her father, because
she failed to present expert medical testimony in opposition to
St. Vincent’s motion, her briefs fail to provide any ground for
reversal of the trial court’s judgment.
      Lindsey advances four basic arguments in her briefs. First,
asserting murder is not mere negligence, Lindsey contends her


                               14
declaration described deliberate acts intended to kill Henry
(unplugging the ventilator, removing the heart monitor and
turning off alarms); and she suggests, as a consequence, well-
established rules governing medical malpractice cases are
somehow inapplicable to her lawsuit. Lindsey’s argument
misperceives the nature and elements of her causes of action for
wrongful death and medical malpractice. (The survival action is
simply Henry’s claim for malpractice.) As to each, the issue is not
whether St. Vincent’s actions were deliberate or accidental—
there is no dispute they were intentional—but whether they were
performed in accordance with the applicable standard of care
and, therefore, not tortious or otherwise wrongful.6 Dr. Wachtel
testified they complied with that standard, based on his review of
Henry’s medical records, as well as Dr. Wachtel’s own extensive
training and experience. As discussed, absent an expert
declaration contradicting Dr. Wachtel’s opinion, that evidence is
conclusive; and the trial court was required to grant St. Vincent’s
motion.



6      To reiterate, breach of duty and causation are essential
elements of a claim for medical negligence (malpractice).
(See, e.g., Bushling v. Fremont Medical Center (2004)
117 Cal.App.4th 493, 509 [a medical malpractice plaintiff “must
show that defendants’ breach of the standard of care was the
cause, within a reasonable medical probability, of his injury”].)
Similarly, the elements of a wrongful death cause of action
directed to a health care provider include “(1) a ‘wrongful act or
neglect’ on the part of one or more persons that (2) ‘cause[s]’
(3) the ‘death of [another] person’ [citation]—on legal theories of
negligence and strict liability.” (Norgart v. Upjohn Co. (1999)
21 Cal.4th 383, 390.)



                                 15
       Lindsey’s challenge to the admissibility of Dr. Wachtel’s
declaration because he did not have personal knowledge of
Henry’s treatment, relying instead on Henry’s medical records, is
misplaced. “Expert opinion testimony may be based upon
information furnished to the expert by others so long as the
information is of a type reasonably relied upon by professionals in
the relevant field.” (Olive v. General Nutrition Centers, Inc.
(2018) 30 Cal.App.5th 804, 821; accord, Zuniga v. Alexandria
Care Center, LLC (2021) 67 Cal.App.5th 871, 887; see Evid. Code,
§ 801, subd. (b) [expert opinion may be based on matter,
including the expert’s experience, training and education,
perceived by or personally known to the witness, “or made known
to him at or before the hearing, whether or not admissible, that is
of a type that reasonably may be relied upon by an expert in
forming an opinion upon which the subject to which his testimony
relates”].) Henry’s medical records were submitted with
St. Vincent’s motion papers, authenticated by the custodian of
medical records for St. Vincent, and properly before the trial
court as business records within the meaning of Evidence Code
section 1271. “They are the type of records on which medical
experts may and do rely in order to give expert testimony in a
medical malpractice case.” (Wicks v. Antelope Valley Healthcare
Dist. (2020) 49 Cal.App.5th 866, 876; see Shugart v. Regents of
University of California (2011) 199 Cal.App.4th 499, 506 [“The
court found in its order of May 14, 2010, that the medical records
in support of Dr. Warren’s motion were properly authenticated.
Accordingly, the foundational facts and medical records on which
Dr. Ostegard relied as stated in his declaration were before the
court to support his expert opinion”].)




                                16
       Lindsey also argues summary judgment should have been
denied because the bankruptcy court, when lifting the automatic
stay of the case imposed following Verity Health’s bankruptcy
filing in September 2018, found her claims had merit. The
bankruptcy court made no such finding, as the trial court
explained when rejecting this same contention. The bankruptcy
court noted that Lindsey and Susan alleged the debtors
“euthanized Henry . . . as a cost-saving measure”—language that
Lindsey quotes without indicating it was a description of her
allegation—but ruled only that state court, not federal
bankruptcy court, was the forum better suited to adjudicate
Lindsey’s state law claims.
       Finally, Lindsey contends Henry’s death certificate, which
stated the immediate cause of death was cardiogenic shock and
acute myocardial infarction, established that Henry did not die
from natural causes. But the meaning of those medical terms in
the context of an evaluation of St. Vincent’s treatment and care of
Henry, just as Lindsey’s claims that St. Vincent’s conduct
violated various federal laws regarding euthanasia and
constituted Medicare fraud, required expert testimony. In the
absence of expert testimony, St. Vincent was entitled to summary
judgment.




                                17
                         DISPOSITION
     The judgment is affirmed. St. Vincent is to recover its costs
on appeal.




                                     PERLUSS, P. J.
      We concur:



            SEGAL, J.



            FEUER, J.




                                18